Citation Nr: 0931644	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  08-12 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep 
apnea, including as secondary to the Veteran's service-
connected postoperative residuals, herniated nucleus pulposus 
L5-S1.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1965 to May 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in November 
2007, a statement of the case was issued in March 2008, and a 
substantive appeal was received in April 2008.  The Veteran 
originally requested a hearing before the Board, but withdrew 
that request in writing in June 2008.


FINDING OF FACT

Obstructive sleep apnea was not manifested during the 
Veteran's active duty service or for many years after 
service, nor is it caused by or aggravated by the Veteran's 
service-connected postoperative residuals, herniated nucleus 
pulposus L5-S1.


CONCLUSION OF LAW

Obstructive sleep apnea was neither incurred in nor 
aggravated by the Veteran's active duty service, nor is it 
proximately due to the Veteran's service-connected 
postoperative residuals, herniated nucleus pulposus L5-S1.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Duty to Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through a VCAA letter dated May 2007 
the appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The VCAA letter to the appellant was 
provided in May 2007 prior to the initial unfavorable 
decision in August 2007.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) Veteran status, 2) 
existence of a disability, 3) a connection between the 
Veteran's service and the disability, 4) degree of 
disability, and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   Although the present 
appeal involves the issue of an initial service connection 
determination, VA believes that the Dingess/Hartman analysis 
must be analogously applied.  In the present appeal, the 
appellant was provided with notice of what type of 
information and evidence was needed to substantiate the 
claim.  Further, the May 2007 letter gave notice of the types 
of evidence necessary to establish a disability rating and 
effective date for the disability on appeal.   

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

Duty to Assist

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, VA treatment records, VA 
examination reports, and lay evidence.  The Board finds that 
the record as it stands includes adequate competent evidence 
to allow the Board to decide the case and no further action 
is necessary.  See generally 38 C.F.R.  § 3.159(c).  No 
additional pertinent evidence has been identified by the 
claimant.   

The Veteran was afforded a VA examination in June 2007.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that 
the claims file was reviewed by the examiner and the 
examination report sets forth detailed examination findings 
in a manner which allows for informed appellate review under 
applicable VA laws and regulations, the Board finds the 
examination to be sufficient.  Thus, the Board finds that a 
further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal.

Analysis

The Veteran contends that he is entitled to service 
connection for obstructive sleep apnea as secondary to his 
service-connected disability of postoperative residuals, 
herniated nucleus pulposus L5-S1. Applicable law provides 
that service connection will be granted if it is shown that 
the Veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

On the Veteran's December 1965 service entrance examination 
report of medical history, the Veteran marked no when asked 
have you ever had or have you now frequent trouble sleeping.  
Service treatment records are silent as to any complaints, 
treatment, or diagnosis of sleep apnea or other sleep 
disorder.  A separation examination report is not included in 
the service treatment records.  

The Veteran's post-service records contain only one complaint 
of sleep disturbances relating to the Veteran's low back.  A 
VA treatment record dated August 2006 notes that the Veteran 
reported difficulty initiating sleep due to positional 
problems.  Some of these positional problems were reported to 
be related to joint pain, but mostly to abdominal pain.  

The Veteran was afforded a VA examination in June 2007.  The 
Veteran claimed obstructive sleep apnea as secondary to low 
back disability.  He contended that the pain in his lower 
back interrupted his sleep and therefore leaves him sleepy 
the next day.  The examiner noted that the Veteran has 
chronic obstructive pulmonary disease (COPD) and pulmonary 
fibrosis.  He was oxygen dependent with dyspnea to minimal 
exertion.  The examiner noted a generally dry cough from 
COPD, not from sleep apnea.  There was no hemoptysis or 
anorexia.  The Veteran used a C-PAP machine at night.  He 
suffered no periods of incapacitation from obstructive sleep 
apnea.  The examiner noted that the Veteran smoked 
cigarettes.  An interpretation of the Veteran's pulmonary 
function tests showed mild obstructive ventilatory defect.  A 
sleep study was completed.  The impression was listed as 
elimination of obstructive sleep apnea.  The examiner 
reported that the Veteran's sleep apnea is obstructive with 
marked snoring and a lot of obstructive apneas during the 
sleep study of October 2006.  The examiner continued by 
stating that sleep apnea is from airway obstruction which 
causes interrupted sleep, and not secondary to interrupted 
sleep from low back pain.  The examiner opined that the 
Veteran's obstructive sleep apnea is not secondary to his 
lower back condition.  

Although the Veteran currently has diagnosed obstructive 
sleep apnea, the preponderance of the evidence is against a 
finding that the sleep apnea is either related to service or 
causally related to the Veteran's back disability.  The 
Veteran did not experience sleep apnea while in service or 
for many years after service.  When considering direct 
service connection, a prolonged period without medical 
complaint can be considered, along with other factors 
concerning the claimant's health and medical treatment during 
and after military service, as evidence of whether a 
disability was incurred in service or whether an injury, if 
any, resulted in any chronic or persistent disability which 
still exists currently.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

While acknowledging the Veteran's belief that his disability 
is due to service, it is well established that as a lay 
person, the Veteran is not considered capable of opining as 
to the nature or etiology of his disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Veteran is certainly 
competent to testify as to symptoms such as sleep 
disturbances or low back pain which are non-medical in 
nature; however, he is not competent to render a medical 
diagnosis or etiology.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007) (lay testimony is competent to establish the 
presence of observable symptomatology that is not medical in 
nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007) (certain disabilities are not conditions capable of 
lay diagnosis).  No medical evidence in the record finds a 
relation between active duty service and the sleep apnea or 
between the Veteran's low back disability and the sleep 
apnea.  The VA examiner provided the only medical opinion to 
address a possible link to service or to the low back 
disability and that opinion weighs against such a nexus.  
There is no contrary medical opinion of record. 

The June 2007 VA medical opinion not only weighs against a 
nexus between the Veteran's sleep apnea and a low back 
disability, but clearly and persuasively discusses the reason 
low back pain is not the cause of the Veteran's sleep apnea.  
The examiner specifically noted that sleep apnea is from 
airway obstruction which causes interrupted sleep, and not 
secondary to interrupted sleep from low back pain.  The Board 
finds the examiner's medical rationale to be persuasive.  

In sum, there is no evidence of sleep apnea in service or for 
many years after service; in addition, the only evidence 
relating to a nexus relates that sleep apnea is caused by 
airway obstruction and not by interrupted sleep due to pain.  
After reviewing the totality of the evidence, the Board must 
conclude that the preponderance of the evidence is against a 
finding of a causal nexus between the current sleep apnea and 
the Veteran's back disability.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
does not apply.  38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for obstructive sleep 
apnea, including as secondary to the Veteran's service-
connected postoperative residuals, herniated nucleus pulposus 
L5-S1, is not warranted.  The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


